Citation Nr: 0617554	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  03-26 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable rating for residuals of status 
post excision of melanoma of the back, to include scars.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1992 to May 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which continued a noncompensable rating for 
residuals of status post excision of melanoma of the back, to 
include scars.  

In January 2005, the veteran testified at a hearing before 
the undersigned conducted in Atlanta, Georgia.  A transcript 
of that hearing has been associated with the file.  The Board 
remanded this case for development in July 2005.  It has been 
returned for consideration. 

The Board notes that the veteran's medical records indicate 
that he also has had an excision on his left mid abdomen 
resulting in a scar.  The veteran has appealed only the scars 
on his back.  This matter is REFERRED to the RO for 
adjudication.


FINDING OF FACT

The residuals of status post excision of melanoma are 
comprised of scars limited to the veteran's back, which are 
superficial and stable, with no evidence of pain, ulceration, 
adherence to underlying tissue, inflammation, limitation of 
function or any other disability resulting from the scars.




CONCLUSION OF LAW

The criteria for a compensable rating for residuals of status 
post excision of melanoma of the back, to include scars, have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, 
Diagnostic Codes 7800-7805, 7818 (2002), 7800-7805, 7833 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Increased Rating

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

During the pendency of this claim, the criteria for rating 
skin disabilities were revised (effective August 30, 2002).  
The Board will evaluate the veteran's claim under both the 
criteria in the VA Schedule for Rating Disabilities in effect 
at the time of his filing and the current regulations in 
order to ascertain which version would accord him the highest 
rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent it conflicts with the precedents of 
the United States Supreme Court (Supreme Court) and the 
Federal Circuit.  Karnas is inconsistent with Supreme Court 
and Federal Circuit precedent insofar as Karnas provides 
that, when a statute or regulation changes while a claim is 
pending before VA or a court, whichever version of the 
statute or regulation is most favorable to the claimant will 
govern unless the statute or regulation clearly specifies 
otherwise.  Accordingly, the rule adopted in Karnas no longer 
applies in determining whether a new statute or regulation 
applies to a pending claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

The Board must consider whether a compensable rating can be 
granted under all potentially applicable diagnostic codes.  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (assignment 
of a particular Diagnostic Code is "completely dependent on 
the facts of a particular case.").  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.

The veteran's current rating was granted under Diagnostic 
Code (DC) 7818-7805.  38 C.F.R. § 4.118 (effective prior to 
August 30, 2002).  Prior to August 30, 2002, malignant 
melanoma was rated under Diagnostic Code 7818 for malignant 
skin neoplasms, which are, in turn, rated on the extent of 
constitutional symptoms or physical impairment.  The 
veteran's constitutional symptoms are scars, and were rated 
under DC 7805 as other scars with a noncompensable rating.  
The veteran was found to have no physical impairment as a 
result of the scars.  On August 30, 2002, DC 7818 was amended 
to exclude malignant melanoma, and a new DC, 7833, was 
enacted to address melanoma.  DC 7833 is rated under the 
codes for scars (7801-7805), disfigurement (7800), or for 
impairment of function (under the appropriate body system).  
In the July 2003 Statement of the Case, the RO considered the 
new regulations, and the new rating criteria were provided to 
the veteran and his representative.  Therefore, there is no 
prejudice to the veteran by this Board decision.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

On remand from the Board, the veteran was sent for a VA 
examination in January 2006.  The examiner was asked to 
evaluate the scars of the veteran's status post excision 
melanoma of the back using both the new and old ratings 
criteria.  She found that there were seven scars on the 
veteran's back; they were superficial, with no associated 
pain, instability, underlying tissue damage, or limitation of 
motion of any scar and the scars were not repugnant.  The 
size and location of each scar was noted.  One scar was too 
thin to measure accurately.  No lesions or ulcerations were 
present.  Color photographs were taken and are associated 
with the file.  

On review of the entire file, no evidence shows that the 
veteran suffered lesions, ulcerations, pain or instability in 
his scars during the appellate period.  The veteran did have 
progression of his melanoma and further excision post 
service.  The veteran had additional excisions of melanoma 
resulting in an increased number of scars.  The additional 
residuals that the veteran suffered since separation from 
separation were evaluated as part of the January 2006 VA 
examination.  The Board finds that the January 2006 VA 
examination is an accurate representation of the veteran's 
disability.  

As mentioned, the veteran was rated under 7805 and given a 
noncompensable rating.  Under the old and current DC 7805, 
other scars are rated on limitation of function of the 
affected part.  The veteran does not allege and the 2006 VA 
examination does not show that the scars impair functioning 
or motion of any body part, so a compensable rating cannot be 
granted on this basis.  

A note to DC 7833 indicates that if a skin malignancy 
requires therapy that is comparable to that used for systemic 
malignancies, i.e., systemic chemo-therapy, X-ray therapy 
more extensive than the skin, or surgery for more extensive 
than wide local excision, a 100 percent evaluation will be 
assigned from the date of onset of treatment, and will 
continue with a mandatory VA examination six months following 
the completion of such antineoplastic treatment. However, if 
treatment is


confined to the skin, the provisions for a 100 percent 
evaluation do not apply.  The medical evidence shows that 
treatment for the veteran's malignant melanoma has been 
confined to the skin (i.e., biopsy and excision), and he has 
not undergone any of the therapies noted above.

Prior to August 30, 2002, DC 7800 addressed disfigurement of 
the head, face and neck.  38 C.F.R. § 4.118 (2002).  
Diagnostic Codes 7801 and 7802 provide evaluations for scars 
resulting from burns.  Diagnostic Code 7803 provided that 
scars that were superficial, poorly nourished, with repeated 
ulceration, warranted a 10 percent evaluation.  Diagnostic 
Code 7804 provided that scars that were superficial, tender 
and painful on objective demonstration, warranted a 10 
percent evaluation.  

From August 30, 2002, DC 7800 still rates disfigurement of 
the head, face and neck.  DC 7801 applies to scars, other 
than head, face, or neck, that are deep or that cause limited 
motion.  DC 7802 provides that scars, other than the head, 
face or neck that are superficial and do not cause limited 
motion, that occupy an area or areas of 144 square inches 
(929 square centimeters) or greater, warrant a 10 percent 
evaluation.  DC 7803 provides that scars that are 
superficial, unstable, warrant a 10 percent evaluation.  DC 
7804 provides that scars that are superficial, painful on 
examination, warrant a 10 percent evaluation.

The evidence does not show and the veteran does not allege 
that the residuals of melanoma are on his head, face or neck; 
therefore, no further inquiry into DC 7800 is warranted.  The 
old versions of DC 7801 and 7802 are inapplicable as the 
scars are not burn related.  The current DC 7801 and DC 7802 
are inapplicable here as the scars have been found to be 
superficial, and involve less than 929 square centimeters.  
The scars were found to be stable and pain free on 
examination and therefore DCs 7803 and 7804 are inapplicable 
as well.  

The Board has examined the medical evidence, including the 
color photographs from the 2006 VA examination.  Although the 
scars are visible, and some are discolored, the Board cannot 
ignore the rating schedule which allows compensable ratings 
for scars only in limited situations.  Since the medical 
evidence does not show any of those criteria have been met, 
the preponderance of the evidence is against a compensable 
rating for residuals of status post excision of melanoma of 
the back, to include scars.  The Board sympathizes with the 
veteran's situation and the fact that he has had to undergo 
several excisions of melanoma; however, there are simply no 
provisions for awarding him a compensable rating at this 
time.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable rating for residuals of status post excision of 
melanoma of the back, to include scars.  See Gilbert, 1 Vet. 
App. at 53.

II. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to the initial adjudication of the veteran's claim, a 
letter dated in March 2002 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran also received a follow-up letter in August 2005, 
following the remand of his case to the RO.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  The March 2002 and 
August 2005 letters informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Since the RO assigned the noncompensable disability rating at 
issue here for the veteran's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical treatment records, and identified private medical 
records have been obtained, to the extent available.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

The veteran was provided an April 2002 VA examination during 
the initial development of his claim.  The Board found this 
examination inadequate; therefore, on remand, the RO provided 
the veteran an appropriate VA examination in 2006.  The 
veteran has not reported receiving any recent treatment 
specifically for this condition (other than at VA, which 
records are in the file), and there are no records suggesting 
a compensable increase in disability has occurred as compared 
to the prior VA examination findings.  The 2006 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  The Board concludes the 
examinations in this case are adequate upon which to base a 
decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 


ORDER

Entitlement to a compensable rating for status post excision 
of melanoma of the back is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


